El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El apelante fue sentenciado a $25 de multa y a tres me-ses de cárcel, respectivamente, al ser convicto de infracción a los artículos 368 y 371 del Código Penal. La evidencia es la misma para los dos casos, razón por la cual fueron some-tidos en este tribunal por un solo alegato por cada parte.
Señala el apelante como único error que de acuerdo con las denuncias y la prueba presentada, él no resulta culpable *926de los delitos imputádosle. El fiscal de este tribunal se unió al apelante para solicitar la revocación de las sentencias por insuficiencia de la prueba en cada caso.
Consideraremos en primer término el de infracción al artículo 368 del Código Penal.
La denuncia en dicho caso en lo pertinente expone:
“Que en 6 de febrero, hora 10:15 P. M., de 1939, y en el barrio. . . de Santa Isabel. . . el acusado. . . allí y entonces, con una conducta tumultuosa y ofensiva, con amenazas, vituperios y provocaciones, maliciosamente perturbó la paz y tranquilidad de los señores Carmelo Obén (y) Pedro Martínez, porque a esa hora, allí y entonces y dentro del edificio donde está la maquinaria de la Central Cortada, perteneciente a. . . Central Aguirre Sugar Company. . . dicho acu-sado violentamente, con amenazas, vituperios y provocaciones ordenó el paro de las máquinas que mueven los molinos de caña, estando estas máquinas manipuladas por los maquinistas Luis Torres y Lon-gino Ramírez, con motivo de cuya orden quedó suspendida la molienda de cañas de azúcar en la referida central desde las 10:15 P. M. del lunes 6 de febrero hasta las 4:45 A. M. del martes 7 de febrero de 1939.
La prueba no revela que en la hora y sitio indicados el acusado perturbase la paz de los Sres. Carmelo Obén y Pedro Martínez como se le imputó en la denuncia. Lo que surge de la prueba de cargo es que en dicho día y hora el apelante, que trabajaba como maquinista en la Central Cor-tada y que a su vez era vicepresidente de la Unión de Tra-bajadores de Factorías de dicha Central, penetró en la fac-toría y ordenó a Luis Torres que parase las máquinas, usando al dirigirse a dicho individuo dos vocablos obscenos. Mas no resulta que el apelante en forma o manera alguna cambiase siquiera palabras eon el Sr. Obén, quien según su propia de-claración llegó después que habían sido paradas las máqui-nas y por tanto no podía alterarse su paz y tranquilidad con palabras que ni oyó ni le fueron dirigidas. Tampoco apa-rece de la prueba que en manera alguna se perturbase la paz del individuo Pedro Martínez.
*927No existe evidencia de que en el sitio y bora indicados hubiera allí mujeres o niños qxie pudieran oír las palabras obscenas anteriormente aludidas, y el mero hecho de parar las máquinas de una factoría en la forma en que se hizo en este caso, no constituye por sí solo el delito de alteración de la paz definido en el artículo 368 del Código Penal.
 Pasemos ahora al caso por infracción al artículo 371, del Código Penal.
La denuncia en dicho caso en lo pertinente dice:
“Que en 6 ele febrero, hora 10:15 P. M., de 1939, y en el barrio. '. . de Santa Isabel. . . el acusado allí y entonces, ilegal, volun-taria y maliciosamente invadió o penetró violentamente dentro de la Central Cortada, que es una propiedad privada y perteneciente a la Central Aguirre Sugar Co., ... y ordenó el paro de las máquinas que mueven los molinos de caña, estando estas máquinas manipula-das por los maquinistas Luis Torres y Longino Ramírez. Con motivo de esta orden quedó suspendida la molienda. . .”
Tampoco revela la prueba en lo que a este caso respecta que el acusado penetrase violentamente en la factoría de la Central Cortada como se alega en la denuncia.
La penetración por medio de violencia es un elemento esencial del delito definido en el artículo 371 del Código Penal. En el caso de Pueblo v. Díaz, 56 D.P.R. 101, dijimos, citando de Wharton on Criminal Law:
“La entrada por una ventana abierta o abriendo la puerta con llave o valiéndose de cualquier ardid o artificio, por ejemplo, lleván-dose del sitio al dueño por medio de engaño y cerrándole la puerta después, o algo semejante, sin más violencia, o aun amenazándolo con destruir sus bienes o ganado solamente, pero sin amenazas de vio-lencia contra su persona, no se considera una entrada por la fuerza o la violencia.”
Y en el mismo caso, citando de Ruling Case Law, dijimos:
“Por consiguiente, una entrada sin violencia y por una persona con derecho a la posesión, o una entrada ilegal sin hacer uso de la fuerza, violencia o amenazas, o en la que no se usa más fuerza que la que la ley presume en toda transgresión (trespass) no es un allana-*928miento ele morada dentro del significado del estatuto. Muchas en-tradas en la casa o propiedad ajena podrán ser evidentemente ile-gales, y sin embargo no dan lugar a esta acción, a pesar de que se admita que toda entrada por la fuerza en la forma antedicha es ilegal. ’ ’
Ninguno de los testigos que declararon en este caso se refiere a la forma en que entró el acusado en la factoría de la Central Cortada. Por el contrario, de la prueba de cargo aparece que el acusado podía entrar libremente a la Central y que nunca se le había prohibido la entrada en aquel sitio.
Nada hemos dicho de la prueba de descargo, porque en ninguna forma o manera tiende a incriminar al acusado en relación con ninguno de los dos delitos.

Por lo expuesto, procede, a nuestro juicio, revocar las sentencias apeladas y absolver libremente al acusado.